COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00283-CR


STEVEN BENZER                                                         APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

       FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      On July 9, 2013, we sent appellant, who is not indigent, a letter indicating

that the trial court clerk had informed this court that appellant had failed to make

arrangements to pay for the clerk’s record and that if appellant did not (1) make

arrangements to pay for the clerk’s record and (2) provide this court with written

proof of payment on or before July 24, 2013, we would dismiss the appeal. See



      1
       See Tex. R. App. P. 47.4.
Tex. R. App. P. 37.3(b). On July 26, 2013, we received notice from the trial court

clerk that appellant still had not paid or made arrangements to pay for the clerk’s

record. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 37.3(b), 43.2(f); Sutherland v. State, 132 S.W.3d 510, 512 (Tex. App.––

Houston [1st Dist.] 2004, no pet.).



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 15, 2013




                                        2